

115 HR 4154 IH: Monitoring America’s Premiums Act of 2017
U.S. House of Representatives
2017-10-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4154IN THE HOUSE OF REPRESENTATIVESOctober 26, 2017Mr. Donovan introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo delay any increase in flood insurance premium rates under the National Flood Insurance Program
			 on properties located in flood hazard areas during any re-mapping of such
			 areas by the Federal Emergency Management Agency, and for other purposes.
	
 1.Short titleThis Act may be cited as the Monitoring America’s Premiums Act of 2017 or the MAP Act of 2017. 2.Delay in premium increases during mappingSubsection (e) of section 1308 of the National Flood Insurance Act of 1968 (42 U.S.C. 4015(i)) is amended—
 (1)in paragraph (3), by striking and at the end; (2)in paragraph (4), by striking the period at the end and inserting ; and; and
 (3)by adding at the end the following new paragraph:  (5)in the case of any property that is located in an area having special flood hazards and for which the Administrator has commenced the process for any revision, updating, or other change in the flood insurance rate map for the property, any annual period during which premium rate increases would otherwise apply to such property under this title shall be tolled, and such increases suspended, during the period that begins upon the commencement of such process and ends upon the map becoming final..
			